Title: To Alexander Hamilton from James McHenry, 7 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department September 7. 1799—
          
          I enclose you a Copy of a letter of the 31. Ultimo received this morning from Major Timothy Darling of the Sixteenth Regiment of Infantry setting forth that there has not been a sufficient number of Coats and Vests sent to him to accommodate the recruits already enlisted—
          As Clothing for this regiment was forwarded to Colonel Stevens to be distributed agreeably to your orders you will direct him to send a sufficient quantity to Major Darling from the Stock he may have in hand—Should the whole have been sent off and Major Darling cannot be conveniently supplied from some other rendezvous of the regiment, I will order some to be forwarded from hence—
          I am Sir with great respect Your obedient Servant
          
            James McHenry
          
          Major General Hamilton
        